I concur in the judgment of reversal, but there are some points in the decision and some things said in the opinion from which I dissent. A passage is quoted from the opinion in Weaver v. SanFrancisco, *Page 311 111 Cal. 319, with commendation. My reasons for dissenting from that doctrine are fully stated in my concurring opinion upon the former appeal of this case. (Higgins v. San Diego, 118 Cal. 529.) But even that doctrine does not sustain the conclusion reached in this case. In Weaver v. San Francisco, supra, it was held that a judgment against a city must be made payable out of the revenues of the year in which the claim accrued, but it was not held that the claimant could not have a judgment for the amount earned, because the money in the treasury at the time he made the contract, or coming in afterward, had been misapplied in payment of claims subsequently accruing and therefore void. Here, however, as I understand the opinion, it is held that the claimant upon a valid contract cannot have a judgment for more than is left in the treasury at the end of the fiscal year, although it be shown that large sums were paid out after its claim accrued upon claims that were invalid.
This is a doctrine which finds no support in anything that has ever been decided in any previous case in this court.
The right of the plaintiff to its judgment does not depend upon the ability of the defendant to pay it or the means of enforcing it. How the judgment is to be collected is a question wholly foreign to this case. All that we have here to decide is the amount of the plaintiff's valid claim and that is unaffected by any illegal expenditures made by the defendant after the respective monthly claims matured.